DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 11/30/2020 is acknowledged. With regard to the Office action mailed 10/01/2020:
The rejection of claim 6 under 35 USC 112(b) is withdrawn in view of the amendment to that claim.
The rejection of claims 1, 4-9, 22, 25 and 33-39 under 35 USC 102(a)(2) over Stevens (US 2016/0222447) is withdrawn in view of the amendment to claim 1 requiring that the universal sequence of the first complementary probe is 5’ of the complementary sequence that is 5’ of the interrogation site barcode, as illustrated in Applicant’s figure 1.
For the same reason, the rejections of claims 27-29 under 35 USC 103 over Stevens in view of Curry (WO 2013/106807) are withdrawn.
New claim 40 is rejected under 35 USC 102(a)(2) over Stevens as set forth below.

Information Disclosure Statement
An IDS was submitted 01/11/2021. With regard to the foreign patent documents, only the English abstracts and any figures shown therein have been considered. In addition, 3 non-patent literature references were cited on the IDS, but only one seems to have been provided. The other two have not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 40 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stevens (US 2016/ 0222447). This rejection was applied to previous claim 1 (claim listing 6/18/2020). For clarity, the portion of the rejection addressing the difference between previous claim 1 and new claim 40 is indicated in bold type below.
With regard to claim 40, Stevens disclosed a method comprising:
(a) providing one or more samples, each sample comprising one or more target polynucleotides, each target polynucleotide comprising a first target sequence and a second target sequence; 
Paragraph [0004]: “This invention provides methods for detecting target nucleic acid sequences of interest in a sample…”.
(b) providing a plurality of first and second complementary probes comprising a first and second complementary probe for each target polynucleotide,
Paragraph [0005]: “In a typical ligation assay, the sample is contacted with a pool of detector oligos, where a downstream detector (DD) and an upstream detector (UD) are provided for each target sequence.”
(i) each first complementary probe having two sequence portions that are complementary to a first target sequence of the target polynucleotide, and two sequence portions that are non-complementary to the first target sequence, wherein the non-complementary portions include an interrogation site bar code sequence and a universal sequence, and wherein one of the two complementary sequence portions is at 5' of the interrogation site bar code and the other complementary sequence portion is at 3' of the interrogation site bar code;
See figure 2a-d and paragraph [0009]. The upstream detector (UD) has two regions of complementarity to the target sequence. Although Stevens refers to “a” noncomplementary region (CP1) separating the two complementary regions UR’ and UR2’, Stevens states at paragraph [0032] that “a useful barcode sequence can uniquely identify the specific gene or target sequence” (hence, an 
and (ii) each second complementary probe having a sequence portion that is complementary to a second target sequence of the target polynucleotide and an immediately adjacent sequence portion that is non-complementary to said second target sequence; 
See figure 2a-d and paragraph [0009]. The downstream detector (DD) has a region of complementarity (DR’) to the target and an immediately adjacent sequence portion (containing P1, corresponding to another primer used for amplification) that is non-complementary to the target.
(c) incubating said plurality of first and second complementary probes with each sample under hybridization conditions such that first and second complementary probes hybridize to their complementary target polynucleotide in a sample to form a hybridization complex; 
See figure 2a-d and paragraph [0009].
(d) joining first and second complementary probes that are hybridized to first and second target sequences of a target polynucleotide in a sample to form a product polynucleotide; and 
See figure 2a-d and paragraph [0009].
(e) determining the presence, absence, amount or copy number of each target polynucleotide in said one or more samples by analyzing product polynucleotides or the complements thereof.
See paragraph [0006]: “Formation of a ligation product thus serves as evidence that the target sequence was present in the sample, and the ligation product can be detected by various methods such as detectable labels, microarrays, qPCR, flow-through counters, and sequencing.”
Regarding new claim 40, the manner in which this claim differs from previous claim 1 (i.e. claim listing of 6/18/2020) in that it requires that the “first complementary probe” is 5’ of the “second complementary probe”, which would be the mirror image of what is shown in Stevens’ figure 2a.
However, Stevens discloses (paragraph [0047]):
“In a mirror-image configuration, it is the downstream detector that has the anchor region (DR2') complementary to a second region of the target sequence. The DR2' anchor hybridizes to a DR2 on the target so that the configuration resists the action of 5' ss-exonucleases. The UR2' of the DD will generally be downstream relative to the UR'.*** If an amplification region (such as P1) is present, it can be downstream of the DR' to allow amplification of the DR' after ligation. Anchored DDs and UDs can be used separately or in combination to resist a cocktail of nucleases.”
***Note there is an obvious typographical error in this sentence, as UR2’ and UR’ should be indicated as DR2’ and DR’, since they refer to segments of the downstream detector, DD. In this embodiment, the DD probe would correspond to the claimed “first complementary probe” and the UD probe would correspond to the claimed “second complementary probe”, with corresponding analogous features to those discussed above in regard to figure 2. Stevens stated (paragraph [0032]) that the barcode could be “positioned between the UR' and P2' sequence and/or between the DR' and P1 sequence, so they are amplified when using flanking primers”. Thus, in the mirror image embodiment of Stevens’ figure 2, the DD probe representing the claimed “first complementary probe” would have (in 5’ to 3’ order) a first complementary portion (DR2’), the P1 sequence (universal sequence), a barcode, and a second complementary portion (DR’). This DD probe occurs 5’ of the UD probe, which corresponds to the claimed “second complementary probe”, which in the mirror image embodiment of Stevens’ figure 2, would comprise (in 5’ to 3’ order) a complementary portion (UR’) and an immediately adjacent non-complementary portion (P2’).

Response to Arguments
With regard to claims 1, 4-9, 22, 25, 27-29 and 33-39, Applicant’s arguments have been found persuasive in that the previous rejections are overcome by the amendment.

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.